In this matrimonial action an order was made at Special Term reducing the alimony payable to the defendant by the terms of the final decree of separation. Upon appeal by the defendant the Appellate Division modified the order of Special Term "by striking out the provision adhering to the reduction of the alimony * * * and by inserting a provision denying plaintiff's motion to reduce or set aside the alimony heretofore awarded to the defendant, and as so modified, unanimously affirmed * * *" the order of Special Term, with a provision for costs.
The order of the Appellate Division did not state that the modification was upon a question of fact. In consequence of that omission we will assume that the modification was upon an error of law and that the Appellate Division has examined the factual basis of the order of Special Term and is satisfied therewith. "We apply to final orders the same presumption as to the grounds of a reversal by the Appellate Division that we are expressly commanded to apply where there has been a reversal of a judgment. (Civ. Pr. Act, §§ 602, 620.)" (Gang v. Gang, 253 N.Y. 356,358. See, also, Reynolds v. Eagle Pencil Co., 285 N.Y. 448,449, 450; Goodman v. Marx, 234 N.Y. 172, 173, 174; Larkin
v. N.Y. Telephone Co., 220 N.Y. 27, 33, 34.)
An examination of the record fails to disclose an error of law at Special Term requiring modification.
The order of the Appellate Division, in so far as it modifies the order of Special Term, should be reversed and the order of Special Term affirmed, without costs. (See 286 N.Y. 698.)
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, CONWAY and DESMOND, JJ., concur.
Ordered accordingly. *Page 254